IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,
                                                 No. 83024-4-I
                     Respondent,
                                                 DIVISION ONE
              v.
                                                 UNPUBLISHED OPINION
 JEFFREY CHARLES EATON,

                     Appellant.

      PER CURIAM — Jeffrey Eaton challenges his conviction for theft in the third

degree. He contends that the trial court erred by allowing the State to exercise

a peremptory challenge to excuse Juror 26, a member of the venire who self-

identified as Asian, over Eaton’s GR 37 objection. Under GR 37, “[i]f the court

determines that an objective observer could view race or ethnicity as a factor in

the use of the peremptory challenge, then the peremptory challenge shall be

denied.” GR 37(e). “The court need not find purposeful discrimination to deny

the peremptory challenge.” Id.

      The State concedes error, acknowledging that the trial court

“misconstrued GR 37 in several key respects.” The State acknowledges that

the trial court allowed the peremptory challenge despite stating on the record

that an objective observer “could” have viewed race as a factor in the State’s

use of the peremptory. And, the State observes that even though distrust of law

enforcement is a presumptively invalid reason for a peremptory challenge under

GR 37(h)(ii), the trial court was not willing to apply that subsection here because

during voir dire, Juror 26 expressed skepticism only of the criminal justice
system generally and not of “law enforcement” specifically. The State also

acknowledges that the trial court’s comments reflect an apparent belief that it

could not sustain a GR 37 objection without concluding that the prosecutor was

deceiving the court about the reasons for the peremptory challenge.

      We accept the State’s concession of error, reverse Eaton’s conviction, and

remand for a new trial. See State v. Lahman, 17 Wn. App. 2d 925, 938, 488

P.3d 881 (2021) (reversing and remanding for a new trial after determining that

the trial court should have sustained the defendant’s GR 37 objection).